DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 61/561992 and 61/677515, each fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Here, the prior-filed provisional applications fail to provide adequate support for at least a greenhouse having an interior defined by walls having a surface, wherein one or more light reflecting and/or refracting members are adhered to said surface so as to reflect and/or refract light towards the interior of said greenhouse, as claimed in independent claim 1. Therefore, the claims are not entitled to the benefit of the prior-filed provisional applications and the claims are instead considered to have an effective filing date of 11/19/12.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because it is silent regarding a greenhouse having an interior defined by walls having a surface with one or more light reflecting and/or refracting members adhered thereto so as to reflect and/or refract light towards the interior of the greenhouse, and therefore does not assist readers in deciding whether to consult the full patent text. Appropriate correction is required. See MPEP § 608.01(b).
Claim Objections
Claims 4 and 9 are objected to because of the following informalities:  in claim 4, “one or more” should be inserted before “glycopyranosidic” in line 1 for consistency with claims 1-2; in claim 9, “aid” in line 1 should be replaced with “said”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "The method" in line 1.  There is insufficient antecedent basis for this limitation in the claim because the greenhouse, not a method, is recited previously.
In claim 8, it is unclear if “one or more light reflecting and/or refracting members” recite the same one or more light reflecting and/or refracting members as in claim 1 or separate, additional members. For examination purposes, the limitations will be treated as the same and it is recommended that “the” or “said” be inserted before the limitation in claim 8.
In claim 9, it is unclear if “aid one or more light reflecting and/or refracting members” recite the one or more light reflecting and/or refracting members of claim 1 or of claim 8 (if these are different members). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 6-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi (JP 3763965, machine translation attached) in view of Nonomura (US 6258749, cited on 1/13/20 IDS).
For claim 1, Kobayashi teaches a greenhouse (paras 0008 and 0014 of machine translation describe agricultural houses) having an interior defined by walls having a surface, wherein one or more light reflecting and/or refracting members are adhered to said surface so as to reflect and/or refract light towards the interior of said greenhouse (para 0005 describes glass beads or silica blended with a synthetic resin, i.e., adhered, on the sheet surface to be used as light scattering reflectors; para 0012 describes laminating one or both sides of the covering material, thus, including the interior side), said greenhouse interior containing one or more plants (paras 0008 and 0014 describe agricultural houses and paras 0008 and 0012 describe plants known to be located in the interior).
Kobayashi does not explicitly teach the one or more plants to which has been applied a formulation comprising one or more glycopyranosidic compounds.
Nonomura, similarly directed to a plant-beneficial compound, teaches that it is well-known in the art to apply a formulation comprising one or more glycopyranosidic compounds to one or more plants (Abstract; col 4, ln 57-col 5, ln 2; col 5, ln 12-23; col 7, ln 54-col 8, ln 46; col 10, ln 50-col 11, ln 27; col 18, ln 20-33) in order to safen and protect the plants from harmful light saturation and enhance plant growth (col 4, ln 57-col 5, ln 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the one or more plants in the greenhouse of Kobayashi to have had applied a formulation comprising one or more glycopyranosidic compounds as taught by Nonomura in order to safen and protect the plants from harmful light saturation and enhance plant growth.
For claim 6, Kobayashi as modified by Nonomura teaches (references to Kobayashi) wherein said surface comprises a polyethylene film (para 0007 describes a polyethylene sheet-like material).
For claim 7, Kobayashi as modified by Nonomura teaches (references to Kobayashi) wherein said interior includes a support surface (para 0005 describes a sheet surface; para 0012 describes laminating one or both sides of the covering material, thus, including the interior side).
For claim 8, Kobayashi as modified by Nonomura teaches (references to Kobayashi) wherein said support surface has one or more light reflecting and/or refracting members adhered thereto (para 0005 describes glass beads or silica blended with a synthetic resin, i.e., adhered, on the sheet surface to be used as light scattering reflectors).
Claims 2-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi (JP 3763965, machine translation attached) in view of Nonomura (US 6258749, cited on 1/13/20 IDS), as applied to claim 1 above, and further in view of Duponnois (WO 9300421, machine translation attached).
For claim 2, Kobayashi as modified by Nonomura does not explicitly teach wherein said one or more glycopyranosidic compounds is an alkyl-alpha-D-mannopyranose.
Duponnois, similarly directed to glycopyranosidic compounds, teaches wherein said one or more glycopyranosidic compounds is an alkyl-alpha-D-mannopyranose (pg. 6, ln 23 of machine translation teaches methyl-alpha-D-mannoside) in order to provide the plant with a potential plant growth enhancer (Abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the one or more glycopyranosidic compounds of Kobayashi as modified by Nonomura to be an alkyl-alpha-D-mannopyranose as taught by Duponnois in order to provide the plant with a potential plant growth enhancer.
For claim 3, Kobayashi as modified by Nonomura and Duponnois (references to Duponnois) wherein said alkyl-alpha-D-mannopyranose is selected from the group consisting of ethyl-alpha-D-mannoside, propyl-alpha-D-mannoside, and methyl-alpha-D-mannoside (pg. 6, ln 23).
For claim 4, Kobayashi as modified by Nonomura and Duponnois (references to Duponnois) wherein said glycopyranosidic compound is methyl-alpha-D-mannoside (pg. 6, ln 23).
Claims 5 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi (JP 3763965, machine translation attached) in view of Nonomura (US 6258749, cited on 1/13/20 IDS, hereinafter “Nonomura 1”), as applied to claim 1 or claims 1 and 7-8 above, and further in view of Jongedijk (US 2011/0244011) and Nonomura (US 5958104, hereinafter “Nonomura 2”), both cited on 1/13/20 IDS.
For claims 5 and 9, Kobayashi as modified by Nonomura 1 teaches (reference to Kobayashi) wherein said one or more light-reflecting and/or refracting members is a silicate bead (para 0005 describes glass beads or silica; Applicant’s specification at pg. 17, ln 8-10 describes silicates including glass).
Kobayashi as modified by Nonomura 1 does not explicitly teach wherein the silicate bead is a microbead buffered to neutrality.
Jongedijk, similarly directed to a composition for growing a plant, teaches a silicate microbead (paras 0018 and 0028) buffered to near-neutrality (see Example 4 teaching washing the microbeads with a variety of buffers, among them a near-neutral buffer immediately prior to coupling the microbeads to VHH) in order to provide an effective carrier (para 0018). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the silicate bead of Kobayashi as modified by Nonomura 1 to be a microbead buffered to near-neutrality as taught by Jongedijk in order to provide an effective carrier.
Nonomura 2, similarly directed to a plant-treating composition, teaches a silicate compound that is buffered to a range including neutrality (col 9, ln 63-col 10, ln 5; col 12, ln 18-38) in order to provide nutrients as needed to the plant (col 10, ln 1-5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the silicate microbead of Kobayashi as modified by Nonomura 1 and Jongedijk to be buffered to a range including neutrality as taught by Nonomura 2 in order to provide nutrients as needed to the plant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Novak (US 2780888) teaches using glucopyranoside in soil conditioning.
Hale et al. (US 7812111) teaches coating a surface of a sheet with an optical resin/light-diffusing mixture including glass beads and silica.
CN 107759932 teaches glass microbeads and light scattering.
WO 2007/147758 and WO 2009/021270 each teaches silicates and glass beads.
CN 1226272 teaches silicate microbeads and a greenhouse covering.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/           Primary Examiner, Art Unit 3643